                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


Civil Action No. 18-cv-00876-CMA

DEBORAH DAVIS,

       Plaintiff,

v.

NANCY A. BERRYHILL, acting Commissioner of Social Security,

       Defendant.


     ORDER AFFIRMING DENIAL OF SOCIAL SECURITY DISABILITY BENEFITS


       This matter is before the Court on review of the Social Security Commissioner’s

decision denying Plaintiff Deborah Davis’ (“Plaintiff”) application for disability benefits.1

Jurisdiction is proper under 42 U.S.C. § 405(g).

       Plaintiff argues that the administrative law judge’s (“ALJ”) determination that

Plaintiff is not entitled to disability benefits amounts to reversible legal error for several

reasons: (1) the weight the ALJ gave to the opinion produced by Ellen Ryan, MD was not

based on substantial evidence; (2) the ALJ failed to consider non-severe limitations in



1
 The Court notes that Plaintiff filed a subsequent application for Disability Insurance Benefits and
Supplemental Security Income on August 9, 2018, and, in a Notice of Award dated
November 23, 2018, the Social Security Administration found that Plaintiff became disabled on
December 12, 2017. (Doc. # 18.) However, Plaintiff is still pursuing her appeal of the ALJ’s
December 11, 2017 decision, which is based on an alleged onset of disability beginning
June 27, 2015. (Id.) The Court further notes that the instant order from this Court has no impact
on Plaintiff’s November 23, 2018 award of benefits.
the ALJ’s residual functional capacity determination; and (3) the ALJ failed to explain

why some but not all of the limitations noted by Victor Nwanguma, MD were adopted.

(Doc. # 14.)

        For the reasons set forth below, the Court affirms the decision of the

Commissioner to deny Plaintiff’s applications for disability benefits.

                                     I.     BACKGROUND

        Plaintiff suffers from a number of health issues including chronic respiratory

failure, obstructive sleep apnea, depression, obesity, and grade IV chondromalacia of

the right knee—for which she had knee surgery on December 14, 2016. (Doc. # 14 at 3.)

Plaintiff is also dependent on oxygen. Plaintiff’s last day of employment was on July 1,

2014. (Id.)

        On June 28, 2016, Plaintiff filed an application for a period of disability and

disability insurance benefits. (AR at 19.) Plaintiff also filed an application for

supplemental security income on July 27, 2016. In both applications, Plaintiff alleged

disability beginning June 27, 2015. Plaintiff’s claims were denied on March 16, 2017.

(Id.)

        Subsequently, Plaintiff filed a written request for a hearing on May 15, 2017. (Id.)

Plaintiff, represented by counsel, appeared and testified at a hearing held before an ALJ

on September 21, 2017. Doris J. Shriver, an impartial vocational expert, also appeared

at the hearing. On December 11, 2017, the ALJ issued a written decision in which the

ALJ noted that when Plaintiff was asked about her activities of daily living, Plaintiff

indicated:


                                               2
       She was able to maintain personal care, including dressing, bathing,
       grooming, and feeding herself, albeit with knee pain and inconvenience of
       her oxygen tube. [Plaintiff] denied needing any reminders to take care of
       personal needs or grooming, and indicated she used a pill organizer for her
       medications. She denied needing reminders to go places. [Plaintiff]
       endorsed preparing meals on a daily basis, but denied completing house
       chores due to irritation from dust and other airborne particles. She indicated
       an ability to drive, but denied going out alone. [Plaintiff] noted she shopped
       in stores twice per month, and was able to manage financial accounts. She
       endorsed hobbies of painting, reading, and watching television. She noted
       socializing with family on a weekly basis. [Plaintiff] denied any problems
       getting along with family, friends, or neighbors, but reported her social
       activities had diminished due to her breathing difficulties. She averred she
       was able to walk ½ block before she needed to rest for fifteen minutes. She
       estimated an ability to lift and carry five to twelve pounds. [Plaintiff] indicated
       she did not finish what she started, and had problems remembering and
       concentrating. She reported that stress and changes in routine caused
       anxiety and shortness of breath.

(Id. at 25.) The ALJ concluded that Plaintiff “described daily activities that are

inconsistent with the claimant’s allegations of disabling symptoms and limitations.”

Similarly, with regard to the medical evidence in the record, the ALJ concluded that “the

objective findings fail to provide strong support for [Plaintiff’s] allegations of disabling

symptoms and limitations.” (Id.)

       Therefore, the ALJ determined that Plaintiff was not disabled for purposes of her

claims for disability, disability insurance benefits, and supplemental security income. (Id.

at 31.) On March 8, 2018, the Appeals Council denied Plaintiff’s request for review of the

ALJ’s decision. (Id. at 2.) Accordingly, the ALJ’s decision became the final decision of the

Commissioner of Social Security. (Id.); Blea v. Barnhart, 466 F.3d 903, 908 (10th Cir.

2006). The Council’s decision not to review Plaintiff’s case gave rise to the instant action.




                                                3
                                II.    STANDARD OF REVIEW

       When reviewing the Commissioner’s decision, the Court is limited to determining

“whether the findings are supported by substantial evidence and whether the Secretary

applied the correct legal standards.” Pacheco v. Sullivan, 931 F.2d 695, 696 (10th Cir.

1991); see also 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security

as to any fact, if supported by substantial evidence, shall be conclusive . . . .”). First, the

Supreme Court has defined “substantial evidence” as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Consol. Edison Co.

of N.Y. v. NLRB, 305 U.S. 197, 217 (1938). “Substantial evidence is more than a

scintilla, but less than a preponderance . . . .” Campbell v. Bowen, 822 F.2d 1518, 1521

(10th Cir. 1987).

       In reviewing the record to make the substantial evidence determination, the Court

“may not reweigh the evidence nor substitute [its] judgment for the Secretary’s.” Glass v.

Shalala, 43 F.3d 1392, 1395 (10th Cir. 1994). In addition, the Court “may not displace

the agency’s choice between two fairly conflicting views, even though the [C]ourt would

justifiably have made a different choice had the matter been before it de novo.” Lax v.

Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quotation marks and citation omitted).

Also, the Court “defer[s] to the ALJ on matters involving the credibility of witnesses.”

Glass v. Shalala, 43 F.3d 1392, 1395 (10th Cir. 1994).

       Second, in addition to the absence of substantial supporting evidence, “[f]ailure to

apply the correct legal standard or to provide this court with a sufficient basis to

determine that appropriate legal principles have been followed is grounds for reversal.”


                                               4
Byron v. Heckler, 742 F.2d 1232, 1235 (10th Cir. 1984); see also Thompson v. Sullivan,

987 F.2d 1482, 1487 (10th Cir. 1993). “There are specific rules of law that must be

followed in deciding whether evidence is substantial in these disability cases.” Frey v.

Bowen, 816 F.2d 508, 512 (10th Cir. 1987).

       However, not every error in evaluating evidence or applying the correct legal

standard warrants reversal or remand. “Courts may not reverse and remand for failure to

comply with a regulation without first considering whether the error was harmless.”

Bornette v. Barnhart, 466 F. Supp. 2d 811, 816 (E.D. Tex. 2006); see also Allen v.

Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004) (recognizing that the Tenth Circuit has

“specifically applied [the principle of harmless error] in social security disability cases”

and collecting cases). Harmless error exists where it is “inconceivable” that a different

administrative conclusion would have been reached absent the error. Frank v. Barnhart,

326 F.3d 618, 622 (5th Cir. 2003).

                                        III.   ANALYSIS

       To determine whether a claimant is disabled as defined in 20 C.F.R. § 404.1505,

the Social Security Administration has established a five-step sequential evaluation

process. 20 C.F.R. § 404.1520; see Bowen v. Yuckert, 482 U.S. 137, 140–41 (1987).

Specifically, the ALJ must determine whether the claimant: (1) is engaging in substantial

gainful activity; (2) has a medically determinable impairment that is “severe” or a

combination of impairments that is “severe”; (3) has an impairment or combination of

impairments of a severity which meets or is medically equal to the criteria of an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) has the residual


                                               5
functional capacity to perform the requirements of her past relevant work; and (5) is able

to do any other work considering her residual functional capacity, age, education, and

work experience. 20 C.F.R. § 404.1520. If a determination is made at any of the steps

that the claimant is or is not disabled, “evaluation under a subsequent step is not

necessary.” Williams v. Bowens, 844 F.2d 748, 750 (10th Cir. 1988).

       In the instant case, the ALJ concluded that Plaintiff “is capable of performing [her]

past relevant work as a telephone solicitor,” and, therefore, Plaintiff was not disabled

pursuant to step four of the five-step sequential evaluation. (AR at 30.) Plaintiff argues

that the ALJ erred in three ways. (Doc. # 14.) The Court addresses each in turn and

concludes that reversal is not warranted.

A.     WHETHER SUBSTANTIAL EVIDENCE SUPPORTED THE WEIGHT THAT THE
       ALJ ATTRIBUTED TO THE OPINION PRODUCED BY ELLEN RYAN, MD

       Plaintiff argues that the weight that the ALJ attributed to Ellen Ryan, MD’s opinion

was not based on substantial evidence. (Doc. # 14 at 4.) Specifically, Plaintiff asserts

that the ALJ was not justified in attributing substantial weight to Dr. Ryan’s opinions while

giving little weight to Judith Ray, PhD’s opinions. (Id. at 4–5.) Dr. Ray concluded, inter

alia, that Plaintiff was “moderately” limited in her ability to: perform detailed and complex

tasks; maintain regular attendance; perform work activities on a consistent basis;

complete a normal workday or workweek without interruptions resulting from any

psychiatric conditions; and deal with the usual stressors encountered in competitive

work. (AR at 697.) Dr. Ryan, by contrast, concluded that Plaintiff had only “mild”

difficulties: understanding, remembering, or applying information; interacting with others;

and concentrating, persisting, or maintaining pace. (Id. at 28, 104.)

                                              6
       20 C.F.R. § 404.1527(c) provides six factors that bear on deciding the weight

given to any medical opinion:

       (1) the length of the treatment relationship and the frequency of examination;
       (2) the nature and extent of the treatment relationship, including the
       treatment provided and the kind of examination or testing performed; (3) the
       degree to which the physician's opinion is supported by relevant evidence;
       (4) consistency between the opinion and the record as a whole; (5) whether
       or not the physician is a specialist in the area upon which an opinion is
       rendered; and (6) other factors brought to the ALJ's attention which tend to
       support or contradict the opinion.

Watkins, 350 F.3d at 1301; see also 20 C.F.R. § 404.1527(c)2.

       The regulation in place at the time of Plaintiff’s disability claim also delineates

rules applicable to “[s]tate agency medical and psychological consultants, other program

physicians and psychologists, and medical experts [the Social Security Administration]

consult[s] in connection with [ALJ] hearings and Appeals Council review.” 20 C.F.R. §

404.1527(e). Relevant here, it explains that “[s]tate agency medical and psychological

consultants and other program physicians, psychologists, and other medical specialists

are highly qualified . . . [and] are also experts in Social Security disability evaluation.” 20

C.F.R. § 404.1527(e)(2)(i). The regulation thus requires an ALJ to “consider opinions of

state agency medical or psychological consultants . . . as opinion evidence,” id., “using

the relevant factors in [20 C.F.R. § 404.1527(a)–(d)],” 20 C.F.R. § 404.1527(e)(2)(ii).

       In the instant case, the ALJ properly considered the 20 C.F.R. § 404.1527(c)

factors relevant to the opinions of both Dr. Ray and Dr. Ryan. The ALJ decided Dr. Ray’s


2
  The pertinent regulation, 20 C.F.R. § 404.1527, was amended and the related ruling, SSR 96-
2p, was rescinded as of March 27, 2017. However, in this case, the Plaintiff filed her claim on
September 21, 2017. The Court therefore considers the regulation and ruling in place in at that
time, as § 404.1527 indicates.

                                               7
opinion—that Plaintiff had some moderate limitations—would be given “little weight”

because “[t]he doctor’s opinion is based on a one-time examination, is inconsistent with

the objective medical evidence of record, and seemingly relied heavily on the claimant’s

subjective complaints.” (AR at 30.) Conversely, the ALJ decided Dr. Ryan’s opinion—that

Plaintiff’s limitations were no more than mild—would be given “great weight” because the

“limitations noted by [Dr. Ryan] are well supported with specific references to medical

evidence” and because “[t]he opinion is internally consistent as well as consistent with

the evidence as a whole.” (Id. at 28.) The ALJ also found that there was “no objective

evidence contradicting [Dr. Ryan’s] findings.” (Id.) Thus, the ALJ evaluated the opinions

based on: the length of the treatment relationship and the frequency of examination; the

nature and extent of the treatment relationship; the degree to which the opinion is

supported by relevant evidence; and consistency between the opinion and the record as

a whole. 20 C.F.R. § 404.1527(c).

       However, Plaintiff argues that the ALJ’s analysis is either incorrect or unsupported

by the record, and is, therefore, not based on substantial evidence. Specifically, Plaintiff

asserts that the ALJ should not have given Dr. Ryan’s opinion great weight and Dr. Ray’s

opinion little weight because: (1) Dr. Ray “actually had an in-person examination of

[Plaintiff]” whereas Dr. Ryan only reviewed medical records; (2) the ALJ erroneously

found that Dr. Ryan’s opinion was uncontradicted by objective evidence because Dr.

Ray’s opinion was different from Dr. Ryan’s; (3) the ALJ erroneously found that Dr. Ray’s

opinion was inconsistent with other evidence in the record; and (4) “the ALJ points to




                                              8
nothing in the record to support the finding” that Dr. Ray relied heavily on Plaintiff’s

subjective complaints. (Doc. # 14 at 5–6.)

       Plaintiff’s contentions do not establish that the ALJ’s decision was not based on

substantial evidence. While Dr. Ryan did not physically examine Plaintiff, Dr. Ryan was

able to refer to Dr. Ray’s notes and was able to consider Dr. Ray’s findings within the

context of Plaintiff’s medical history. Dr. Ryan considered that Plaintiff suffered from

depression but was treating it with medication. (AR at 104.) Additionally, Dr. Ryan noted

that Plaintiff displayed “normal memory and appropriate mood and affect” and coherent

and organized thoughts. (Id.) Dr. Ryan further noted that Plaintiff could adequately

engage in relevant activities such as caring for herself, shopping, driving, and managing

her finances. (Id.)

       In light of Plaintiff’s ability to maintain a functional lifestyle and her ability to

engage socially with others, Dr. Ryan reasonably concluded that, overall, Plaintiff’s

mental impairments were mild. (Id.) Therefore, Dr. Ryan’s analysis constitutes “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion” that Plaintiff’s mental impairments were mild rather than moderate, as Dr.

Ray had suggested. Consol. Edison Co. of N.Y., 305 U.S. 197, 217 (1938). Moreover,

although Dr. Ryan’s opinion differs from Dr. Ray’s, the Court “may not displace the

agency’s choice between two fairly conflicting views, even though the [C]ourt would

justifiably have made a different choice had the matter been before it de novo.” Lax, 489

F.3d at 1084 (quotation marks and citation omitted).




                                                 9
       Plaintiff’s arguments that the ALJ erred in finding Dr. Ray’s opinion was

inconsistent with evidence in the record and that there was insufficient evidence for the

ALJ to conclude that Dr. Ray relied heavily on Plaintiff’s subjective complaints are

similarly unavailing. For instance, Dr. Ray opined that Plaintiff was moderately limited in

her ability to perform work activities on a consistent basis and in her ability to complete a

normal workday or workweek without interruptions resulting from her psychiatric

conditions. (AR at 697.) However, the ALJ could have reasonably concluded Dr. Ray’s

opinion—that Plaintiff’s psychological symptoms were significant enough to interfere with

Plaintiff’s ability to work—was inconsistent with evidence in the record pertaining to

Plaintiff’s lifestyle and work history.

       For example, although Plaintiff claimed to have started feeling depressed in 1991,

Plaintiff consistently maintained one job from 1996 to 2007, and Plaintiff ultimately left

that job for reasons unrelated to her mental health. (Id. at 693–695.) Moreover, although

Dr. Ray noted that Plaintiff’s symptoms worsened after she lost her job in 2014 and put

her dog down in 2016, Plaintiff was still able to consistently maintain a functional lifestyle,

which is inconsistent with Dr. Ray’s opinion that Plaintiff would be moderately limited in

maintaining a consistent work schedule because of her psychiatric conditions. (Id.)

Further, due to the significant evidence of Plaintiff’s functionality, the ALJ could have

reasonably deduced that Dr. Ray’s opinions were primarily based on Plaintiff’s subjective

reports of her symptoms.

       Accordingly, substantial evidence supported the ALJ’s to decision to attribute

more weight to Dr. Ryan’s analysis than Dr. Ray’s. Additionally, the ALJ considered the


                                              10
proper criteria when determining the weight to which each opinion was entitled.

Therefore, the ALJ did not commit reversible error by attributing “great weight” to Dr.

Ryan’s opinion that Plaintiff’s mental impairments were mild rather than moderate. (Id. at

28.) To conclude otherwise, the Court would, in effect, impermissibly “reweigh the

evidence [and] substitute [its] judgment for the Secretary’s.” Glass, 43 F.3d at 1395 (10th

Cir. 1994).

B.     WHETHER THE ALJ FAILED TO CONSIDER NON-SEVERE LIMITATIONS IN
       HER RFC DETERMINATION

       Plaintiff argues that the ALJ failed to adequately consider limitations related to her

mental health in the ALJ’s determination that Plaintiff was not disabled. (Doc. #14 at 7.)

Specifically, Plaintiff asserts that the ALJ erred by not including Plaintiff’s non-severe

mental limitations in the Residual Functional Capacity (“RFC”) determination and by not

explaining why those limitations were excluded. (Id.) However, Plaintiff’s argument is not

supported by the record.

       With regard to Plaintiff’s RFC, the ALJ’s findings were as follows:

       After careful consideration of the entire record, the undersigned finds that
       [Plaintiff] has the residual functional capacity to perform sedentary work as
       defined in 20 CFR 404.1567(a) and 416.967(a) except she can stand and
       walk slightly less than two hours per eight-hour day; sit at least six hours per
       eight-hour day; occasionally climb ramps and stairs; never climb ladders,
       ropes, and scaffolds; . . . and can frequently but not continuously speak with
       others. In making this finding, the undersigned has considered all symptoms
       and the extent to which these symptoms can reasonably be accepted as
       consistent with the objective medical evidence . . . . The undersigned has
       also considered opinion evidence . . . .

(AR at 25) (emphasis added). Reviewing courts generally “take a lower tribunal at its

word when it declares that it has considered a matter.” Hackett v. Barnhart, 395 F.3d


                                              11
1168, 1173 (10th Cir. 2005); see, e.g., Manning v. Colvin, 182 F. Supp. 3d 1156, 1164

(D. Colo. 2016) (same). Moreover, the “Tenth Circuit has made clear that an ALJ’s

findings at steps two and three of the sequential evaluation need not necessarily be

translated into work-related functional limitations in assessing residual functional

capacity at step four.”3 Manning, 182 F. Supp. 3d at 1164 (citing Vigil v. Colvin, 805 F.3d

1199, 1203 (10th Cir. 2015); Suttles v. Colvin, 543 F. App’x 824, 826–827 (10th Cir.

2013); Miller v. Astrue, No. 11-cv-00961-REB, 2012 WL 1388706, at *5 (D. Colo. 2012),

aff’d, 520 F. App’x 741 (10th Cir. 2013)). Further, although the “regulations obligate the

ALJ to consider whether the plaintiff’s severe and non-severe impairments in

combination are severe, see 20 C.F.R. § 404.1523, they do not require [the ALJ] to

specifically address all such factors” in the RFC determination. Id. (citing Birkle v. Colvin,

82 F. Supp. 3d 1308, 1314 n.8 (D. Colo. 2015)).

       In the instant case, there is “nothing in this record to cast doubt on the ALJ’s

representation that [the ALJ] considered” all of Plaintiff’s symptoms and limitations while

determining the appropriate RFC. Id. In fact, the record shows that the ALJ extensively

discussed Plaintiff’s mental limitations in the ALJ’s RFC analysis. (AR at 24–30.)

Therefore, the ALJ’s “implicit conclusion that there was no basis for including further

limitations attributable to plaintiff’s mental impairment does not constitute reversible

error.” Manning, 182 F. Supp. 3d at 1164.


3
  The Court notes that the ALJ discussed Plaintiff’s mental impairments in the ALJ’s analysis of
step two of the five-step sequential evaluation—whether the claimant has a medically
determinable impairment that is severe or a combination of impairments that is severe—and
concluded that “[b]ecause [Plaintiff’s] medically determinable mental impairment causes no more
than ‘mild’ limitation in any of the functional areas, it is nonsevere . . . .” (AR at 23.)

                                               12
C.     WHETHER THE ALJ FAILED TO ADEQUATELY CONSIDER ALL THE
       EVIDENCE PRODUCED BY VICTOR NWANGUMA, MD

       The ALJ determined that Plaintiff “is capable of performing past relevant work as a

telephone solicitor” because “[t]his work does not require the performance of work-

related activities precluded by [Plaintiff’s] residual functional capacity.” In reaching that

determination, the ALJ considered the opinion of Victor Nwanguma, M.D. to be

“persuasive and entitled to great weight in reaching a conclusion as to [Plaintiff’s]

physical functional capacity because the medical expert is a specialist who is familiar

with social security policy and regulations, he personally examined [Plaintiff], and

provided an explanation [which] references his examination findings to support his

opinion.” (AR at 29.) The ALJ summarized Dr. Nwanguma’s opinion as follows:

       [Plaintiff] would have limitations working in a fast-paced environment due to
       her easy fatigability and oxygen dependency; was able to stand or walk four
       hours per eight-hour workday; it was medically necessary to use three liters
       of supplemental oxygen by nasal cannula per day; could lift and carry ten
       pounds frequently and twenty pounds occasionally; occasionally climb stairs
       and ladders, stoop, crouch, kneel, and crawl; and must avoid working around
       chemicals, dust, fumes, and gases as well as extremes of temperature.

(Id.) Despite the opinion’s persuasive value, however, the ALJ did not endorse all of Dr.

Nwanguma’s conclusions in the ALJ’s ultimate RFC determination.

       Plaintiff argues that the ALJ failed to adequately address Dr. Nwanguma’s opinion

that Plaintiff would “have limitations working in a fast-paced environment due to her easy

fatigability and oxygen dependency.” (Doc. # 14 at 7; AR at 688.) Specifically, Plaintiff

asserts that Dr. Nwanguma’s opinion about Plaintiff’s limited ability to work in a fast-

paced environment “should have been included in the ALJ’s residual functional capacity

assessment” or “[a]t the very least, the exclusion of Dr. Nwanguma’s opinion should

                                              13
have been addressed by the ALJ.” (Doc. # 16 at 2.) Plaintiff supports her position by

arguing that her employment “was terminated because she was not doing the work fast

enough,” which suggests that her past relevant work was too fast-paced. (Id.)

       As a preliminary matter, the Court notes that although the ALJ did not explicitly

include a reference to a “fast-paced” work environment, the ALJ did address Plaintiff’s

work-speed limitations in the RFC. In particular, the ALJ recognized that Plaintiff “can

frequently but not continuously speak with others.” (AR at 24.) By addressing Plaintiff’s

limitation that requires a reduced frequency of interpersonal interactions in the

workplace, the ALJ addressed the rate at which Plaintiff could be expected to perform

her duties as a telephone solicitor. In effect, the ALJ did incorporate Dr. Nwanguma’s

work-pace opinion in the RFC, albeit implicitly.

       Assuming arguendo that the ALJ did not incorporate Dr. Nwanguma’s work-pace

opinion, the error would not be reversible. The Supreme Court has held that “the burden

of showing that an error is harmful normally falls upon the party attacking the agency’s

determination.” Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (citations omitted).

Additionally, courts have held that an ALJ’s failure to adopt every part of a consulting

examiner’s opinion is harmless if the opinion was generally consistent with the ALJ’s

non-disability finding. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1163 (10th Cir. 2012)

(emphasizing that error is harmless if ALJ developed an RFC consistent with the opinion

in some areas but more favorable to the claimant than the opinion in other areas).

       In the instant case, Plaintiff’s arguments do not establish that the ALJ’s alleged

error was harmful. The ALJ’s RFC determination was generally consistent with Dr.


                                             14
Nwanguma’s opinion in that both recognized that Plaintiff could not work around various

environmental irritants or extreme temperatures and Plaintiff was limited in the amount of

time that she could ambulate in a given day. See (AR at 24, 688). However, the ALJ’s

RFC determination was more favorable to Plaintiff than Dr. Nwanguma’s opinion.

        For instance, Dr. Nwanguma concluded that Plaintiff could: stand and walk for up

to four hours in an eight-hour workday; occasionally climb stairs, ladders, stoop, crouch,

kneel, and crawl; and sit without limitation. (Id. at 688.) In the ALJ’s RFC determination,

on the other hand, the ALJ found that Plaintiff could: stand and walk “slightly less than

two hours per eight-hour day”; “never climb ladders, ropes and scaffolds”; and “never

kneel or crawl . . . .” (Id. at 24) (emphasis added). Accordingly, because the ALJ’s RFC

determination was generally consistent with Dr. Nwanguma’s opinion—and was actually

more favorable to Plaintiff in various respects—the ALJ’s lack of inclusion of Dr.

Nwanguma’s work-pace opinion would not have prejudiced Plaintiff. Therefore, omitting

that portion of Dr. Nwanguma’s opinion would not have been reversible error. Keyes-

Zachary, 695 F.3d at 1163.

                                     IV.     CONCLUSION

        This Court finds that the ALJ’s decision was supported by substantial evidence

and the ALJ committed no legal error in reaching the ALJ’s adverse finding as to

Plaintiff’s disabilities.

        Accordingly, it is ORDERED that the ALJ’s denial of Plaintiff’s claims for disability,

disability insurance benefits, and supplemental security income for the period of June 27,




                                              15
2015, through December 11, 2017, is AFFIRMED. It is FURTHER ORDERED that each

party shall pay its own costs and attorneys’ fees.



      DATED: January 10, 2019


                                                 BY THE COURT:



                                                 _______________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                            16
